                                                            Case 2:11-bk-34162-NB        Doc 302 Filed 12/20/19 Entered 12/20/19 09:08:49                    Desc
                                                                                           Main Document Page 1 of 2



                                                            1    MARK T. YOUNG (Bar No. 89951)
                                                                 MARIA L. GARCIA (Bar No. 276135)
                                                            2    DONAHOE & YOUNG LLP
                                                                 25152 Springfield Court, Suite 345                 FILED & ENTERED
                                                            3    Valencia, California 91355-1081
                                                                 Telephone: 661.259.9000 / Facsimile: 661.554.7088
                                                            4    E-mail: myoung@donahoeyoung.com; mgarcia@donahoeyoung.comDEC 20 2019

                                                            5    Attorneys for Debtor JEFFREY MARK FREEMAN                         CLERK U.S. BANKRUPTCY COURT
                                                                                                                                   Central District of California
                                                                                                                                   BY ghaltchi DEPUTY CLERK
                                                            6

                                                            7
                                                                                                                            CHANGES MADE BY COURT
                                                            8                              UNITED STATES BANKRUPTCY COURT

                                                            9                               CENTRAL DISTRICT OF CALIFORNIA

                                                           10

                                                           11    In re:                                               Case No. 2:11-bk-34162-NB
                                                                                                                      [Chapter 13]
                                                           12    JEFFREY MARK FREEMAN,
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                                                                                      SCHEDULING ORDER RE DEBTOR’S
                                                           13                           Debtor.                       MOTION FOR SANCTIONS FOR
                          TELEPHONE (661) 259-9000




                                                                                                                      VIOLATION OF DISCHARGE
                                                           14                                                         INJUNCTION

                                                           15                                                         Status Conference:
                                                                                                                      Date: December 19, 2019
                                                           16                                                         Time: 8:30 a.m.
                                                                                                                      Courtroom: 1545
                                                           17
                                                                                                                      Hearing re Motion for Sanctions:
                                                           18                                                         Date: March 10, 2020
                                                                                                                      Time: 2:00 p.m.
                                                           19                                                         Courtroom: 1545

                                                           20

                                                           21             The hearing pursuant to the “Order Setting Status Conference” (Doc. 297) was conducted
                                                           22    on December 19, 2019 at 8:30 a.m.         Debtor JEFFERY MARK FREEMAN (“Debtor”) was
                                                           23    represented by his attorney, Mark T. Young of Donahoe & Young LLP (appearing by CourtCall).
                                                           24    No other appearances were made – in particular, no appearance was made by Nationstar Mortgage,
                                                           25    LLC, despite the fact that appearances were not excused.
                                                           26             The Court having heard a statement of Debtor’s counsel, IT IS HEREBY ORDERED as
                                                           27    follows:
                                                           28             1.     A hearing on Debtor’s motion for sanctions for violation of discharge injunction is
                                                                                                                  1
                                                            Case 2:11-bk-34162-NB        Doc 302 Filed 12/20/19 Entered 12/20/19 09:08:49                   Desc
                                                                                           Main Document Page 2 of 2



                                                            1    set for March 10, 2020 at 2:00 p.m., in Courtroom 1545 of the above-referenced Court located at

                                                            2    255 East Temple Street, Los Angeles, CA 90012.

                                                            3           2.      Debtor may elect to bifurcate the remaining issues, as Debtor suggested he might

                                                            4    prefer at this status conference – i.e., Debtor may elect to address only (a) the issue of whether there

                                                            5    is liability at this stage, and leave for later consideration (b) the issue of damages – or alternatively

                                                            6    Debtor may elect to address not only the former issue but also, in part or in full, the latter issue at

                                                            7    this stage.   In any event, All all supplemental moving papers (including Declarations and

                                                            8    Memoranda of Points and Authorities) that Debtor wishes the Court to consider in connection with

                                                            9    said motion shall be filed and served not later than February 18, 2020.

                                                           10           3.      Any response or opposition by Nationstar Mortgage, LLC shall be filed and served

                                                           11    not later than February 25, 2020.

                                                           12           4.      Any reply by Debtor shall be filed and served not later than March 3, 2020.
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13
                          TELEPHONE (661) 259-9000




                                                           14                                                   ###
                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23
                                                                Date: December 20, 2019
                                                           24

                                                           25

                                                           26
                                                           27

                                                           28

                                                                                                                     2
